Citation Nr: 1541582	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-32 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include arthritis.

2.  Entitlement to service connection for a right ankle disability, to include arthritis.

3.  Entitlement to a higher initial disability rating for coronary artery disease, currently evaluated as 30 percent disabling.

4.  Entitlement to a higher initial disability rating for diabetes mellitus, currently evaluated as 20 percent disabling.

5.  Entitlement to an effective date earlier than August 14, 2012, for the award of service connection for coronary artery disease.

6.  Entitlement to an effective date earlier than August 14, 2012, for the award of service connection for diabetes mellitus.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1969, and from May 1970 to March 1972.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the RO that, in pertinent part, declined to reopen claims for service connection for a left knee disability, for arthritis, and for a right ankle disability on the basis that new and material evidence had not been received.  The Veteran timely appealed.  

In August 2012, the Veteran testified during a video conference hearing before the undersigned.  In January 2013, the Board re-characterized the issues on appeal, consistent with the Veteran's assertions and the record; found new and material evidence to reopen each of the claims, and remanded the reopened claims for further development.

In June 2015, the Veteran's attorney submitted additional evidence and waived initial consideration of the evidence by the RO.  The Board has accepted that evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2015).  

These matters also come to the Board on appeal from a June 2013 decision of the RO that granted service connection for coronary artery disease evaluated as 30 percent disabling effective August 14, 2012; and grant service connection for diabetes mellitus evaluated as 20 percent disabling effective August 14, 2012.  The Veteran timely appealed for higher initial ratings and for earlier effective dates.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that Social Security records reflect that the Veteran is totally disabled, primarily due to disorders of the back, and secondarily due to the service-connected diabetes mellitus.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The issues of higher initial disability ratings and earlier effective dates for service-connected coronary artery disease and for service-connected diabetes mellitus; and the issue of entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Arthritis of the Veteran's left knee had its onset in active service.

2.  Resolving all doubt in the Veteran's favor, arthritis of the right ankle had its onset in service. 


CONCLUSIONS OF LAW

1.  Arthritis of the left knee was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

2.  Arthritis of the right ankle was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a February 2009 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the February 2009 letter, the RO specifically notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran specifically waived RO consideration of the additional evidence submitted in June 2015; hence, no re-adjudication followed and no supplemental statement of the case (SSOC) was issued.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding that might substantiate the claims.  The case was thereafter remanded for additional development, including examinations.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, arthritis is considered chronic under section 3.309.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014). 

Here, there is no evidence of symptoms of arthritis prior to the Veteran's entering active service in January 1966, and he is presumed to have been in sound condition at enlistment. 

Service treatment records show that the Veteran was hospitalized for approximately three weeks in June and July 1967, following the onset of sore throat; swelling and tenderness in the left knee and right ankle; a mild maculopapular rash over the lower extremities; and headache.  Physical examination at the time was within normal limits, except for a mild posterior injection of pharynx and a tender, swollen left knee; the right ankle was swollen, with some brawny edema.  During the course of hospitalization, the Veteran's left knee was aspirated; effusion rapidly cleared from the left knee, and became asymptomatic.  No etiology could be found for this acute arthritis and rash.  The diagnosis was acute arthritis of the left knee and right ankle; etiology unknown.  No disability was found at the time of the Veteran's separation from active service.

In August 2012, the Veteran testified that he was diagnosed with acute arthritis of the left knee and right ankle in active service; and that he had flare-ups now and then, and had been diagnosed with arthritis of the left knee and right ankle post-service.  He is competent to testify on factual matters of which he has first-hand knowledge, to include reporting what he was told by a physician.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Additional service treatment records, consisting of clinical notes of the Veteran's inpatient treatment in June and July 1967 submitted by the Veteran's attorney in March 2013, include an impression of rheumatic fever.

Left Knee

Service treatment records reflect that, following aspiration in July 1967, the left knee became almost completely normal; no organism was noted on gram stain, and no apparent etiology for arthritis was found.  

Post-service records reveal that the Veteran initially injured his left knee in July 1999, when he twisted the left knee on a piece of ash.  At first he felt mild pain, which later increased in intensity; he also had swelling.

Private treatment records, dated in September 1999, reveal that the Veteran had  underwent arthroscopy to the left knee for internal derangement in July 1999; and that he then developed increased swelling, which appeared to be a septic left knee.  He was hospitalized for incision and drainage.  Range of motion in the left knee was limited, and X-rays were unremarkable.

Private treatment records, dated in January 2000, reveal that X-rays taken of the left knee in December 1999 showed moderate degenerative arthritis in the knee, primarily involving the patellofemoral and medial compartments.  Examination of the left knee in January 2000 revealed mild-to-moderate limitation of motion and subpatellar crepitus.  No atrophy was noted in the left thigh, compared to the right.  The physician opined that the arthritic changes in the left knee will continue to worsen, and that the Veteran will need a total knee replacement in the future.  Examination of the left knee in February 2000 revealed 1+ effusion and limited flexion.  Weight-bearing X-rays showed moderate-to-severe arthritis, especially in the medial compartment.

In November 2000, the Veteran again underwent arthroscopy of the left knee with debridement of impinged scar tissue.

Private treatment records, dated in December 2000, show that the Veteran was felt to have had some arthritis in his knee before the July 1999 left knee injury; and note that a surgical pathology report, dated in April 2000, had revealed marked changes of degenerative osteoarthritis in the left knee.  

Private treatment records show that the Veteran underwent revision of the left knee arthroplasty in October 2005.

The report of a March 2012 VA examination includes a diagnosis of status-post degenerative arthritis of the left knee; and indicates that the Veteran had a total knee replacement of the left knee.  The examiner noted that the Veteran suffered an episode of acute arthritis in active service, which resolved without sequela; and that there were no objective findings of acute arthritis on today's examination.  The examiner opined that the Veteran's current left knee disability was less likely than not incurred in or caused by the in-service episode.  In support of the opinion, the examiner noted that there were no further complaints or treatment for a left knee disability until 1999, when records show that the Veteran suffered a workplace injury, resulting in multiple left knee surgeries.

In April 2013, a private physician, who is a Board-certified orthopaedic surgeon, conducted an independent review of the Veteran's service treatment records and current medical disabilities; and documented the chronicity, symptomatology, and pathology of the Veteran's injuries, and how they may or may not relate to his present disabilities.  The private physician also interviewed the Veteran, who reported a gradual increase in discomfort over the past several years, following the revision arthroplasty.  

Based on a thorough review of the record and relevant orthopaedic literature, and based on clinical experience in the field, the April 2013 private physician found that the Veteran had presented with the classic symptoms of an acute onset of rheumatic fever in June 1967; and explained that rheumatic fever can cause long-term arthritis, depending on how much damage is done to the joint surface secondary at the onset of the disease.  It is well known among orthopaedic surgeons and rheumatologists that, over time, rheumatic fever can attack the involved joints with resultant severe arthritic changes.  The April 2013 private physician opined that this is precisely what has happened in respect to the Veteran's left knee.  In support of the opinion, the April 2013 private physician reasoned that it is not a coincidence that, out of all the major weight-bearing joints of the lower extremities, the Veteran had problems only with the exact joints involved in his acute rheumatic fever episode that occurred in June 1967.

With regard to the twisting injury suffered at work in July 1999, the April 2013 private physician indicated that it typically would take years to develop a degree of severe arthritis, and arthritis obviously was not related to the work injury that occurred five weeks prior to the Veteran's surgery.  

The April 2013 private physician also explained that, because the Veteran had undergone a total knee arthroplasty, that procedure would eliminate any new arthritic symptoms or findings.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The report of the April 2013 independent review is fully articulated and contains sound reasoning.  The Board finds the April 2013 private physician's opinion to be persuasive in finding that the acute onset of rheumatic fever in June 1967, affecting the Veteran's left knee, resulted in severe arthritic changes over time.  Notably, acute arthritis of the left knee was first documented during active service.  The Board finds the April 2013 private physician's opinion supported by the record-namely, service treatment records of hospitalization in 1967-and is responsive to the question at hand.

On the other hand, the March 2012 VA examination by a nurse practitioner found no current evidence of acute arthritis; and suggested that the Veteran's current left knee disability resulted from a workplace injury in July 1999.  The Board finds this opinion less persuasive, given the evidence of moderate-to-severe arthritis shortly after the workplace injury, as explained above.  

Here, there is evidence of acute arthritis of the left knee in active service, moderate degenerative joint disease of the left knee at the time of the post-service injury in July 1999, and severe degenerative joint disease necessitating total left knee replacement in April 2000.  Accordingly, the Board finds that service connection for the left knee disability is warranted.  

Right Ankle

As noted above, there was swelling and tenderness in the Veteran's right ankle in June 1967.  The diagnosis then was acute arthritis of the right ankle, etiology unknown.

X-rays taken in March 2012 reveal minimal joint space narrowing of the right ankle, with evidence of old healed trauma; early vascular calcification also was present, although no significant soft tissue swelling was noted.

During a March 2012 VA examination, the examiner diagnosed degenerative arthritis of the right ankle.  The Veteran's medical history reflects swelling of the right ankle during his first period of active service.  The Veteran reported that he started having pain when running up and down ladders.  He also reported that he did not really have ankle pain again until 2010.  He reported flare-ups occurring approximately two or three times yearly and lasting for a couple of hours; and that he could not put weight on the ankle during flare-ups, and was unable to stand or walk.  

The March 2012 examiner opined that it is less likely than not that the Veteran's right ankle disability is related to the one-time complaint regarding the right ankle in 1967.  In support of the opinion, the March 2012 examiner reasoned that there is no evidence of a chronic right ankle disability during active service; nor is there evidence of continuity of complaints following separation from active service.

As noted above, a private physician in April 2013 documented the chronicity, symptomatology, and pathology of the Veteran's injuries, and how they may or may not relate to his present disabilities.  The private physician also interviewed the Veteran, who reported that he continued to have pain in his right ankle ever since the rheumatic fever episode in June 1967.  The Veteran used medication to treat his right ankle pain; the more he stood or walked, the more he experienced pain and swelling in the right ankle.  The Veteran reported decreased motion in his right ankle over the years, and that he limped more because of increasing pain.

As noted above, the April 2013 private physician explained that rheumatic fever can cause long-term arthritis, depending on how much damage is done to the joint surface secondary at the onset of the disease.  The April 2013 private physician opined that this happened to a mild-to-moderate degree in respect to the Veteran's right ankle.  In support of the opinion, the April 2013 private physician reasoned that it is not a coincidence that, out of all the major weight-bearing joints of the lower extremities, the Veteran had problems only with the exact joints involved in his acute rheumatic fever episode that occurred in June 1967.  The April 2013 private physician also noted that X-rays taken in March 2012 showed old, degenerative/traumatic arthritis of the Veteran's right ankle.  His medical opinion was that it was at least as likely as not that the right ankle arthritic changes were entirely due to the 1967 acute rheumatic fever episode.    

The Board finds the medical evidence both for and against service connection to be in equipoise.  While the Veteran reported during the VA examination that his ankle pain did not come back until recently, he thereafter clarified during the hearing and with the private physician that he had experienced recurring symptoms since service.  Considering the nature of the disability, the service treatment records, and current diagnosis; and resolving doubt in the Veteran's favor, the Board finds that arthritis of the right ankle had its onset in service.  See 38 C.F.R. § 3.102 (2015).  


ORDER

Service connection for the left knee disability is granted.

Service connection for degenerative arthritis of the right ankle is granted.


REMAND

With regard to the Veteran's appeal for higher initial ratings and earlier effective dates for service-connected coronary artery disease and for service-connected diabetes mellitus, the Veteran submitted a VA Form 9 in August 2014; he requested a videoconference hearing before a Veterans Law Judge at a local VA office.

A review of the record indicates the Veteran has not been afforded a videoconference hearing before a Veterans Law Judge with regard to these issues, and has not otherwise withdrawn his request.

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to a Veteran who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his attorney with reasonably advance notice of the date, time, and location of the requested videoconference hearing. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


